Citation Nr: 0802447	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-32 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted for 
the claim of entitlement to service connection for visual 
refractive error/vision loss.

2.  Whether new and material evidence has been submitted for 
the claim of entitlement to service connection for 
arteriosclerosis of the bilateral lower extremities, claimed 
as leg cramps. 

3.  Entitlement to service connection for a prostate 
condition, claimed as enlarged prostate.

4.  Entitlement to service connection for Parkinson's 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from July 1956 to 
July 1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an February 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's application to reopen a previously denied claims of 
entitlement to service connection for visual refractive 
error/vision loss and for arteriosclerosis of the bilateral 
lower extremities, for failure to submit new and material 
evidence.  The RO also denied entitlement to service 
connection for enlarged prostate and for Parkinson's disease.  
Thereafter, the veteran perfected an appeal as to these 
matters.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a November 1999 decision, the Board denied service 
connection for blindness, claimed as a residual of a sexually 
transmitted disease (STD).

3.  None of the new evidence associated with the claims file 
since the November 1999 Board decision, when considered by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for visual refractive 
error/vision loss, or raises a reasonable possibility of 
substantiating the claim for service connection for visual 
refractive error/vision loss.

4.  In a September 1995 rating decision, the RO most recently 
denied the veteran's claim for service connection for 
cramping in the legs; although notified of the denial, the 
veteran did not initiate an appeal.

5.  None of the new evidence associated with the claims file 
since the RO's September 1995 denial, when considered by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for arteriosclerosis of the 
bilateral lower extremities, claimed as leg cramps, or raises 
a reasonable possibility of substantiating the claim for 
service connection for arteriosclerosis of the bilateral 
lower extremities.

6.  A prostate condition, claimed as enlarged prostate, of 
unspecified etiology was first shown many years after the 
veteran's separation from service, and is not shown to be 
related to events, disease, or injury during military 
service.

7.  There is no current diagnosis of Parkinson's disease.


CONCLUSIONS OF LAW

1.  The Board's November 1999 decision, which denied the 
veteran's claim for entitlement to service connection for 
blindness, claimed as a residual of a STD, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1100 (2007).

2.  As evidence received since the Board's November 1999 
denial is not new and material, the criteria for reopening 
the veteran's claim for service connection for visual 
refractive error/vision loss are not met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The September 1995 RO rating decision that denied the 
veteran's claim for service connection for cramping in the 
legs is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007).

4.  As evidence received since the RO's September 1995 denial 
is not new and material, the criteria for reopening the 
veteran's claim for service connection for arteriosclerosis 
of the bilateral lower extremities, claimed as leg cramps, 
are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

5.  A prostate condition, claimed as enlarged prostate, was 
not incurred in or aggravated by during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303 (2007).

6.  Parkinson's disease was not incurred in or aggravated by 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's petition to reopen his claim for 
service connection for an eye condition and a claim for 
entitlement to service connection for an enlarged prostate 
were received in July 2004.  Thereafter, the veteran's claim 
for entitlement to service connection for Parkinson's disease 
and a petition to reopen his claim for service connection for 
legs cramps were received in September 2004 and November 
2004, respectively.  He was notified of the provisions of the 
VCAA by the RO in correspondence dated in August 2004, 
October 2004, and November 2004.  These letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claims, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims, and requested that the veteran send 
in any evidence in his possession that would support his 
claims.  Thereafter, the claims were reviewed and a 
supplemental statement of the case was issued in November 
2005.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, records from the Social 
Security Administration (SSA), private treatment records, and 
all relevant VA treatment records pertaining to his claimed 
disabilities have been obtained and associated with his 
claims file.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating his claims.  

Finally, VA need not conduct an examination with respect to 
the service connection claims on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case, as competent medical evidence does not provide 
any indication that the veteran's claimed Parkinson's disease 
and prostate condition may be associated with his military 
service.

New and Material Evidence

Laws and Regulations

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Visual Refractive Error/Vision Loss

In a July 1995 rating decision, the RO denied the veteran's 
claim, noting that the veteran's service medical records were 
negative for complaints of or treatment for any chronic eye 
disability.  It was further noted that the condition of 
vision loss requiring corrective lenses is not, by itself, a 
disability.  Evidence of record included the veteran's 
service medical records and statements from the veteran.  

Private treatment records dated from 1975 to 1995 as well as 
a multiple statements from private treatment providers of the 
veteran were then associated with the record.  Thereafter, in 
a September 1995 rating decision, the RO confirmed it's prior 
denial of service connection for an eye condition to include 
vision loss. 

Private treatment records dated from 1993 to 1996, an August 
1995 statement from a private physician, and duplicate copies 
of the veteran's service medical records were then added with 
the record.  In July 1996, the veteran filed a claim for 
service connection for vision loss due to STD in service.  
Additional private treatment records dated from 1977 to 1996 
as well as VA treatment records dated from 1995 to 1998 were 
then associated with the record.  Thereafter, in a July 1997 
rating decision, the RO denied the veteran's claim, noting 
that the veteran's service medical records were negative for 
complaints of or treatment for any chronic eye disability.  

In a November 1999 decision, the Board denied entitlement to 
service connection for blindness claimed as a residual of a 
STD.  It was noted that no competent medical evidence was 
submitted to show that the veteran's current eye disability 
manifested by blindness was due to disease or injury incurred 
in active service.  The Board determined that the record 
established treatment for gonorrhea during active service as 
well as a current eye disability but did not establish a 
relationship between the in-service treatment for a STD and 
the veteran's current blindness.  

When a rating decision issued by the RO is affirmed by the 
Board, that determination is considered final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2007).  
When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1105 (2007).

The veteran attempted to reopen his claim for service 
connection for eye problems caused by in-service gonorrhea in 
July 2004.  This appeal arises from the RO's February 2005 
denial to reopen the veteran's claim for service connection 
for visual refractive error/vision loss.  

Evidence added to the claims file since the November 1999 
Board denial includes statements from the veteran; a July 
2003 private examination report; VA treatment records dated 
from May 2003 to April 2005; private physician treatment 
records and statements dated from 1999 to 2005; SSA records 
associated with the file in October 2005; and private 
hospital treatment records dated from November 2004 to March 
2005.

Statements from the veteran as well as his representative 
reflect continued assertions that the veteran has current 
vision loss that is related to in-service treatment for 
gonorrhea.  A July 1993 SSA disability determination 
reflected a primary diagnosis of visual disturbances.  The 
veteran submitted a VA Form 21-2680 (Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance) in July 2003 that was executed by his private 
physician, Dr. B.  In that examination report, Dr. B 
diagnosed chronic optic atrophy.  A May 2003 VA discharge 
summary listed a discharge diagnosis of legally blind in both 
eyes secondary to optic nerve atrophy from unknown causes.  
It was further noted that the veteran claimed that he had a 
thermal injury during active service that has caused his 
vision to slowly deteriorate over the years.

A diagnosis of legally blind in both eyes because of damage 
to the eye nerve was listed in a June 2003 VA Blind 
Rehabilitation note.  In a December 2003 statement, Dr. B 
further reported that the veteran was a legally blind in both 
eyes due to chronic optic atrophy.  An August 2004 VA Blind 
Rehabilitation record reflected ocular diagnoses of cataracts 
OU (both eyes), optic atrophy/neuropathy OU, and retinal 
arterial cholesterol plagues of the inferior branch of the 
central retinal artery OS (left eye).  It was noted that the 
veteran reported that he has suffered from poor vision since 
he had snow blindness during active military service.

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes 
of reopening the claim for service connection for visual 
refractive error/vision loss.  That is, it does not tend to 
relate the present blindness to a STD treated in service, 
which was the basis for the November 1999 Board decision. 

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
November 1999 Board decision is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.  In 
addition, evidence added to the record clearly does not 
include competent medical evidence relating the post-service 
diagnosis of blindness to any event, injury, or disease in 
service, which was the basis for the prior determination.

As noted above, statements from the veteran as well as his 
representative reflect continued assertions that the veteran 
has current vision loss that is related to in-service 
treatment for gonorrhea as well as a thermal injury during 
active service.  Aside from the fact that these assertions 
are, essentially, cumulative of such other assertions as were 
previously of record, the Board emphasizes that, as the 
veteran is a layperson without the appropriate medical 
training or expertise to render an opinion on a medical 
matter, neither is competent, on the basis of assertions, 
alone, to provide probative (i.e., persuasive) evidence on a 
medical matters-such as the etiology of a specific 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, where, as here, the claim turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for visual refractive error/vision loss has not 
been received.  As such, the requirements for reopening the 
claim are not met, and the November 1999 denial of the claim 
for service connection for blindness, claimed as a residual 
of a STD, remains final.  As the veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen his finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

 Arteriosclerosis of the Bilateral Lower Extremities

In a July 1995 rating decision, the RO denied the veteran's 
claim for service connection for leg cramps, noting that the 
veteran's service medical records were negative for 
complaints of or treatment for any chronic disability to 
account for cramps in legs.  Evidence of record included the 
veteran's service medical records and statements from the 
veteran.  Private treatment records dated from 1975 to 1993 
as well as a multiple statements from private treatment 
providers of the veteran were then associated with the 
record.  Thereafter, in a September 1995 rating decision, the 
RO confirmed it's prior denial of service connection for 
cramps in legs. 

Although notified of the September 1995 denial, the veteran 
did not initiate an appeal of this determination.  As such, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

This appeal arises from the RO's February 2005 denial to 
reopen the veteran's claim for service connection for 
arteriosclerosis of the bilateral lower extremities, claimed 
as leg cramps.  

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

In this case, the last final denial of the claim was the 
September 1995 RO rating decision.  

Evidence added to the claims file since the September 1995 
denial includes statements from the veteran; duplicate copies 
of the veteran's service medical records; private treatment 
records dated from 1982 to 2005; VA treatment records dated 
from 1995 to 2005; private physician treatment records and 
statements dated from 1982 to 2004; records from SSA; private 
hospital treatment records dated from November 2004 to March 
2005; and private lower arterial study reports dated in 
August 1999, July 2002, and October 2003.

Statements from the veteran as well as his representative 
reflect continued assertions that the veteran has current 
arteriosclerosis of the bilateral lower extremities that is 
related to active military service.  In June and August 1996 
private treatment records, a physician at the Carolina Health 
Center noted complaints of left leg numbness and assessed 
parathesias.  A July 1997 VA treatment note reflected 
complaints of chronic left lower extremity pain with 
swelling.  In private lower arterial study reports dated in 
August 1999, July 2002, and October 2003, Dr. H. measured the 
current state of the veteran's peripheral vascular disease.  
VA treatment notes dated in June 2003 reflected complaints of 
balance problems and noted findings of chronic disequilibrium 
of questionable etiology.  The examiner indicated that his 
first impression was that the veteran was experiencing 
vascular insufficiency.  A January 2004 VA treatment record 
reflected findings of generalized acquired sensorimotor 
polyneuropathy with no clear etiology.  The examiner detailed 
that the veteran's imbalance was undoubtedly worsened by his 
visual loss.  In an October 2004 statement, one of the 
veteran's private physicians, Dr. R., noted findings of 
intact pulses with mild to moderate edema in bilateral 
extremities.  Private inpatient treatment records from 
University Hospital contained a peripheral venous study that 
yielded no evidence of deep venous thrombosis (DVT). 

The Board notes, initially, that the duplicate copies of the 
veteran's service medical records are clearly not, by 
definition, "new," inasmuch as these documents were 
considered in connection with the prior final denial.

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes 
of reopening the claim for service connection for 
arteriosclerosis of the bilateral lower extremities, as none 
of the evidence addresses the basis for the 1995 denial based 
on a lack of evidence showing treatment for leg cramps in 
service. 

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
September 1995 rating decision is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.  In 
addition, new evidence added to the record clearly does not 
include any findings of in-service complaints, treatment, or 
diagnosis of a bilateral lower extremity disability, which 
was the basis for the prior determination.  The new evidence 
also does not include competent evidence relating the post-
service diagnosis of a bilateral lower extremity disability 
to any event, injury, or disease in service.

As noted above, unsupported lay statements from the veteran 
as well as his representative, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim where, as 
here, the claim turns on a medical matter.  See Hickson v. 
West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for arteriosclerosis of the bilateral lower 
extremities has not been received.  As such, the requirements 
for reopening the claim are not met, and the September 1995 
denial of the claim for service connection for cramps in the 
legs remains final.  As the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

Service Connection

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prostate Condition

The veteran contends that he currently suffers from a 
prostate condition, claimed as enlarged prostate, due to in-
service treatment for gonorrhea.  Considering the claim in 
light of the above-noted legal authority, the Board finds 
that the weight of the evidence is against the claim.

Service treatment records do not reflect any complaints, 
treatment, or diagnosis of an enlarged prostate or any 
prostate condition.  Genitourinary system findings were 
marked as normal on enlistment examination in July 1956 as 
well as on separation examination in June 1960.  In his June 
1960 separation examination report, it was noted that he was 
treated for gonorrhea in 1956 and 1959 with Penicillin and 
had a normal recovery with no complications.  Additional 
service treatment notes detail treatment for gonorrhea in 
November 1956, January 1957, and September 1959.  Complaints 
of left testicular pain were noted in February 1957, November 
1957, July 1958, and September 1959 treatment notes.  In 
September 1959, a spermatocele was noted in the left 
testicle.  An October 1959 treatment note reflected a 
provisional diagnosis of urethritis.  The veteran was treated 
for left flank pain and a urinary tract infection in November 
1959.

Post-service medical records indicate that the veteran 
received private treatment at Greenwood Urological Associates 
and Greenwood Urology Clinic from 1977 to 2004.  Diagnoses 
included flank pain, epididymitis, and urethritis, cause 
undetermined, urethral stricture and questionable 
prostatitis.  None of the records refer to the veteran's 
military service

Additional records from Self Memorial Hospital, and the 
Greenwood Urology noted findings of impotence, erectile 
dysfunction, and prostatism.  None of the records refer to 
the veteran's military service.

VA treatment records dated in March 1995 and April 1997 
contained respective notations of no urethral stricture and 
chronic testicular pain.  A December 1997 VA treatment record 
detailed that a prostate-specific antigen (PSA) study 
revealed elevated findings.  In a February 1998 VA treatment 
note, the examiner indicated that the veteran still suffered 
from an abnormal PSA as well as some persisting symptoms 
including nocturia, hesitancy, and incomplete emptying. 

An October 1999 urology short stay note from Self Memorial 
Hospital reflected diagnoses of phimosis, prostatism, and 
benign prostatic hypertrophy.  The veteran underwent multiple 
procedures in October 1999 including circumcision, 
transurethral electro-vaporization of the prostate, and 
transurethral incision of the prostate.  Additional private 
treatment records the Greenwood Urological Associates show 
continued treatment for prostatism, urinary symptoms, 
impotence, and dysuria.  None of the records refer to the 
veteran's military service.  More recent private medical 
records dated from 1999 to 2004 show continued treatment for 
urinary symptoms, enlarged prostate, and prostatitis.  

In a March 1999 treatment note, a private physician detailed 
that the veteran was concerned about STD's and urinary 
frequency and specifically indicated that he was convinced 
the veteran's urinary frequency was due to an enlarged 
prostate. 

A May VA discharge summary listed a discharge diagnosis of 
benign prostatic hypertrophy with transurethral resection of 
the prostate in 1999.  An August 2003 VA treatment record 
detailed that the veteran had no current voiding problems.  

In this case, the veteran's service medical records reflect 
no complaint, finding, or diagnosis of a prostate condition 
during service.  Post-service private and VA records first 
show treatment for prostate condition in 1977-many years 
after the veteran's discharge from active service in 1960.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(the passage of many years between service discharge and 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  Significantly, the 
record also includes no competent medical opinion 
establishing a medical relationship between the post-service 
diagnosis of a prostate condition to any established event in 
service, including in-service treatment for gonorrhea, and 
neither he nor his representative has presented, identified, 
or alluded to the existence of, any such opinion. 

In connection with the claim, the Board also has considered 
the assertions the veteran and his representative have 
advanced on appeal in multiple written statements.  However, 
the veteran cannot establish a service connection claim on 
the basis of his assertions, alone.  While the Board does not 
doubt the sincerity of the veteran's belief that his current 
prostate disability was incurred due to in-service treatment 
for gonorrhea, this claim turns on a medical matter-the 
relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
Consequently, his assertions in this regard simply do not 
constitute persuasive evidence in support of the claim for 
service connection.

For the foregoing reasons, the claim for service connection 
for a prostate condition must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).

Parkinson's disease

The veteran contends that he currently suffers Parkinson's 
disease as a result of his active military service.  
Considering the claim in light of the above-noted legal 
authority, the Board finds that the weight of the evidence is 
against the claim.

Service treatment records do not reflect any complaints, 
treatment, or diagnosis of Parkinson's disease.  Neurologic 
system findings were marked as normal on enlistment 
examination in July 1956 as well as on separation examination 
in June 1960.

Post-service medical evidence associated with the veteran's 
claims file reflect findings of disequilibrium as well as 
generalized acquired sensorimotor polyneuropathy of 
questionable or unclear etiology.  However, competent medical 
evidence of record does not contain any complaints, 
treatment, or diagnosis of Parkinson's disease.

In this case, there is no in-service or post-service evidence 
of Parkinson's disease.  Objective medical findings of record 
failed to document any diagnosis or treatment for Parkinson's 
disease.  Congress has specifically limited entitlement to 
service-connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present diagnosis 
of Parkinson's disease (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143- 144 
(1992).




ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for visual refractive 
error/vision loss; the appeal is denied.

New and material evidence was not received to reopen a claim 
for entitlement to service connection for arteriosclerosis of 
the bilateral lower extremities, claimed as leg cramps; the 
appeal is denied.

Service connection for a prostate condition, claimed as 
enlarged prostate, is denied.

Service connection for Parkinson's disease is denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


